Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 13, 2015

                                            No. 04-15-00407-CV

                             IN RE ATLANTIC SOUNDING CO., INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On July 6, 2015, relator filed a petition for writ of mandamus. This court is of the opinion
that a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to
the petition in this court no later than August 4, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on July 13, 2015.

                                                                              PER CURIAM



ATTESTED TO: _________________________
                Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. DC-14-844, styled Juan Gonzalez v. Atlantic Sounding Co., Inc., pending
in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.